DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner has approved drawings filed on 9/16/19.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “machine readable storage medium”. The definition of “machine readable storage medium” in specification paragraph (0052) the computer readable medium is defined as non transitory, however the claim is not computer readable medium it is a machine readable medium and it is not defined in the spec as non transitory so there is 101 because machine readable medium is not defined in the spec to exclude signals what is defined in the spec is a computer readable medium which is not in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 -20 are indefinite it compares chip features with the ideal chip features no ideal features in the claim. Actually according to the spec it compares chip features with synthesized features which is a combination of chip ideal features (synthesized ideal features). The claim does not match the specification.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11, 15, 17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al., (US PGPUB NO. 20110054659 A1) , in view of ( US PGPUB NO Schulze et al., 20050002554  A1).
	As to claim 1, Carlson discloses to systems and method for 
monitoring semiconductor wafer fabrication, for example by inspection of an 
edge exclusion zone of a wafer, including optimization fabrication process 
steps, where discloses at least one machine-readable storage medium with instructions stored thereon (abstract, see paragraph 0067), wherein the instructions are executable by a machine to cause the machine to:

remove distortion from the one or more images (see paragraph 34, 38, 50 and 65);
extract actual features of the semiconductor chip as observed from the one more images (note features are edge based removed process  EBR see paragraph 33- 35, 53);
determine synthesized ideal features of the semiconductor chip associated with completion of the stage in the fabrication from the one or more images (see paragraph 54, 58 and 61); and
Carlson fail to disclose compare the actual features to the ideal features to determine whether anomalies associated with the stage exist in the semiconductor chip. 
	Schulze discloses to a method of inspecting a mask or reticle for detecting a defect, and more particularly to an automated method of inspecting a mask or reticle that uses defect inspection rules to identify a defect on a mask or reticle. The system comprises of: compare the actual features to the ideal features to determine whether anomalies associated with the stage exist in the semiconductor chip (note, a pattern is taken from a database, i.e. design layout information, and then compared with the 
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Carlson by the teaching of Schulze which relates compare the actual features to the ideal features to determine whether anomalies associated with the stage exist in the semiconductor chip basics of the fabrication process.  These operators are able to determine whether some defects are critical, and thus require repair.  Often, however, an operator must enlist the help of an engineer to determine whether a defect is critical in order to yield logical zones to be stored and retrieved in case a defect is detected (as suggested by Schulze see paragraph 86, 0114).  
	As to claim 2, Schulze discloses wherein the determination of the ideal features comprises using historical data to determine the ideal features from the one or more images (see paragraph 97, 111 and 0114).

As to claim 4, Carlson discloses the storage medium wherein the extraction of actual features comprises detecting contours visible on the one or more images (see paragraph 61).
As to claim 5, Carlson discloses the storage medium, wherein the contours are detected based on differing colors in the one or more images (see paragraph 43, 72).
As to claim 6, Schulze discloses the storage medium, wherein the instructions are further executable to cause the machine to compare a first location of each actual feature on the one or more images with a second location of each of the ideal features on the one or more images (see paragraph 83, 111, 113).
As to claim 7, Schulze discloses the storage medium wherein the instructions are further executable to cause the machine to determine the type of distortion on one or more images by analyzing a pattern corresponding to the differences between the first locations with the second location (see paragraph 8-9, 99, and 100).
As to claim 8, Schulze discloses the storage medium wherein the instructions are further executable to cause the machine to: determine whether any distortion remains in the one or more images, and align the extracted features to the ideal features (see paragraph 07 – 08, 83, 97 – 98, 111).

As to claim 10, Schulze discloses the storage medium  wherein the fabrication comprises a plurality of processing steps and the stage corresponds to completion of one of the plurality of processing steps ( see paragraph 72, 74, 86).
As to claim 11, Schulze discloses the storage medium  wherein the semiconductor chip is to be fabricated based on a chip layout design, fabrication of the semiconductor chip remains incomplete following completion of the processing step (see paragraph 97) , the synthesized ideal features of the semiconductor chip represent a predicted appearance of at least a portion of the semiconductor chip following completion of the processing step, and the predicted appearance differs from a finished appearance defined in the chip layout design ( see paragraph 111, 114).
	Regarding claim 15, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 17, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 8.
	Regarding claim 19, Carlson discloses all the limitation of the claim 19 and thus rejected for the same reason applied to claim 1. However, Carlson is silent about scanning electron microscopy (SEM) images; compare the actual features to the ideal 
	Schulze discloses to a method of inspecting a mask or reticle for detecting a defect, and more particularly to an automated method of inspecting a mask or reticle that uses defect inspection rules to identify a defect on a mask or reticle. The system comprises of: scanning electron microscopy (SEM) images (fig 9, 1006 SEM, see paragraph 50, 89); compare the actual features to the ideal features to determine whether anomalies associated with the stage exist in the semiconductor chip (note, a pattern is taken from a database, i.e. design layout information, and then compared with the image of the pattern actually structured on the mask (par. [0006]). Typically, the layout for one mask level contains one or multiple design layers. Different design layers for structures being on one mask are used for several reasons (par. [0111]). Next, design rules (linewidth, contact hole dimensions, minimum proximity to neighboring features) may be applied to a particular position within a pattern. For each position the design rules can be converted into inspection rules ([0114]) (i.e., the design layout (ideal features) is a combined design features of different design layers such as linewidth, contact hole dimensions, minimum proximity to neighboring features (synthesized ideal features) .
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Carlson by the teaching of Schulze which relates compare the actual features to the ideal features to determine whether anomalies associated with the stage exist in the semiconductor chip basics of the fabrication process.  These operators are able to determine whether some defects .  
Claims 12 - 14, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al., (US PGPUB NO. 20110054659 A1) , in view of ( US PGPUB NO. Schulze et al., 20050002554  A1), as applied to claims 1- 11, 15, 17, 19 above in view of Asbag et al., ( US PGPUB NO. 20190095800 A1). 
Carlson discloses systems and method for monitoring semiconductor wafer fabrication, for example by inspection of an edge exclusion zone of a wafer, including optimization fabrication process steps.
Carlson fails to disclose wherein the instructions are further executable to cause the machine to classify the anomalies in one of a plurality of classifications.
Asbag discloses system, method and computer program product for classifying a multiplicity of items. The system comprises of:  wherein the instructions are further executable to cause the machine to classify the anomalies in one of a plurality of classifications (see paragraph 10, 12,17,27,48).
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Carlson by the teaching of Asbag  which classify the anomalies in one of a plurality of classifications where classified population can be used during the research and development (R&D) phase 
As to claim 13, Asbag discloses the storage medium wherein the anomalies are classified according to an unsupervised clustering algorithm ( see paragraph 17, 55, 59).
	As to claim 14, Asbag discloses the storage medium wherein the one or more images are obtained using scanning electron microscopy (see paragraph 29, 33).
 	Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 14.
  	Regarding claim 18, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 13.
	As to claim 20, Carlson discloses the system of Claim 19, wherein:
the distortion filter is further executable to determine whether any distortion remains in the one or more images ( see paragraph 34, 38, 50 and 65);  ( note features are edge based removed process  EBR see paragraph 33- 35, 53);
the anomaly detector is to determine whether anomalies exist (see paragraph 59, 69) by: aligning the extracted features to the ideal features (see paragraph 38, 54, 58, 61, 73, 80- 81, 84); and

determining metrics based on the deviations, wherein the anomalies are determined based on the metrics (see paragraph 58, 59, 69); and
Carlson fails to disclose classifying the anomalies according to a set of clusters using an unsupervised learning algorithm.
Asbag discloses system, method and computer program product for classifying a multiplicity of items. The system comprises of:  classifying the anomalies (see paragraph 21- 23, 32, 48) according to a set of clusters using an unsupervised learning algorithm (see paragraph 17, 22, 55, 59). 
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Carlson by the teaching of Asbag  which classify the anomalies in one of a plurality of classifications where classified population can be used during the research and development (R&D) phase of a new object. In order to improving classifier performance, selecting automatic and consistent thresholds between ambiguous populations to reduce inconsistencies between operators, or the like (as suggested by Asbag see paragraph 0044). 
				Other prior art cited 
7. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  US. Patent Number:  US PGPUB NO. 8965102; 10732124,  8712184; 20120227017 A1; 20190277776 A1; 20170345725 A1; 20170323435 A1.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669